Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims filed on 12/28/2021 are acknowledged.
According to the Amendments to the claims, Claims 1 and 15 has /have been amended, Claim 20 has /have been cancelled previously.  Accordingly, Claims 1-19 are pending in the application.  An action on the merits for Claims 1-19 are as follow.  
 The previous Claim Objections and 112 (b) Claim Rejections are withdrawn in light of applicant's amendment to the claim with no new matter added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9 and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kooken et al. (US 2015/0014290 A1) in view of Kooken et al. (US 2013/0112367 A1).
Regarding Independent Claim 1, Kooken et al. (US 2015/0014290 A1) disclose a welding-type power supply (power supply PS4, Fig 9, [0049]), comprising: 
a controller comprising a control circuit (the control circuit of controller 130, Fig 9, [0049]) configured to: identify a welding process type (can be controlled by controller 130, so the welding operation 120 can be adjusted to be AC, or DC. Furthermore, the welding operation can be TIG, MIG, submerged arc or otherwise [0049]) of the welding-type power supply; 
Kooken et al. (US 2015/0014290 A1) disclose the invention substantially as claimed and as discussed above; except the welding-type power supply comprising:

a controller comprising a control circuit configured to: identify a temperature of the welding-type power supply;
determine an operating fan speed of the multiple fan speeds based on the welding processing type and the temperature; and 
control the fan to operate at a first fan speed in response to a determination of a first welding process type and to operate at a second fan speed in response to a determination of a second welding process type. 
Kooken et al. (US 2013/0112367 A1) teach a welding-type power supply (power supply 100, Fig 1, [0011]) comprising:
a fan (cooing fan 117, Fig 1, [0013]) located within a housing of the welding-type power supply and configured to operate at multiple fan speeds (the fan speed can be proportional to a predetermined range of sensed temperatures, [0018]), the fan to cool a plurality of components within the housing of the power supply (See details in Figs 1-3); and 
a controller comprising a control circuit (the control circuit of controller 109 and fan controller 113, Fig 1, [0012, 0013]) configured to: identify a temperature of the welding-type power supply (processes the temperature signal to a format that can be received and utilized by the fan controller 113, [0015]);
determine an operating fan speed of the multiple fan speeds (control the speed of the fan, [0015]) based on the welding processing type and the temperature (the Kooken et al. (US 2015/0014290 A1) already); and 
control the fan to operate at a first fan speed (a fan controller controls a rotational speed of the fan, [0005]) in response to a determination of a first welding process type (the limitation “in response to a determination of a first welding process type” taught by Kooken et al. (US 2015/0014290 A1) already) and to operate at a second fan speed (a fan controller controls a rotational speed of the fan, [0005]) in response to a determination of a second welding process type (the limitation “in response to a determination of a second welding process type” taught by Kooken et al. (US 2015/0014290 A1) already). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Kooken et al. (US 2015/0014290 A1) with Kooken et al. (US 2013/0112367 A1)’s further teaching of the welding-type power supply comprising: a fan located within a housing of the welding-type power supply and configured to operate at multiple fan speeds, the fan to cool a plurality of components within the housing of the power supply; and to operate at multiple fan speeds; and a controller comprising a control circuit configured to: identify a temperature of the welding-type power supply; determine an operating fan speed of the multiple fan speeds based on the welding processing type and the temperature; and control the fan to operate at a first fan speed in response to a determination of a first welding process type and to operate at a second fan speed in response to a determination of a second welding process type; because Kooken et al. (US 2013/0112367 A1) teaches, in Abstract, of providing a welding system includes a fan controller that controls a 
Regarding Claims 2-6, 9 and 11-13, Kooken et al. (US 2015/0014290 A1) in view of Kooken et al. (US 2013/0112367 A1) disclose the invention as claimed and as discussed above, and Kooken et al. (US 2015/0014290 A1) further teaches: Claim 3, wherein the controller is configured to: access a memory device (a read-only memory or a random access memory or both, [0082]) that includes a plurality of values that associates welding process type (one or more memory devices for storing instructions and data, [0082]); 
Claim 4, wherein the controller is configured to: calculate a value (regulated by a welding parameter, such as current, voltage or power of the welding operation, [0045]) associated with at least two welding process type (the welding operation can be TIG, MIG, submerged arc or otherwise [0049]); 
Claim 9, wherein the first welding process type is an arc welding process (TIG can work as an arc welding process-an electric arc welding process, [0049]) and the second welding process type is a cutting or gouging process (MIG can work as a cutting process- plasma cutting, [0054]).
Claim 11, wherein the controller is configured to: access a memory device (a read-only memory or a random access memory or both, [0082]) that includes a list associating welding process type with an output of the welding-type power supply (a list associating TIG, MIG, submerged arc or otherwise, [0049]); 
Kooken et al. (US 2015/0014290 A1) in view of Kooken et al. (US 2013/0112367 A1) teach the invention as claimed and as discussed above; except the Claims 2-6 and 11-13. Kooken et al. (US 2013/0112367 A1) further teaches:
Claim 2, wherein the controller (controller 109 and fan controller 113, Fig 1, [0012, 0013]) is configured to output a fan speed control signal to the fan based on the operating fan speed (to control the speed of the motor 115 and thus the fan 117, Fig 1, [0015]); 
Claim 3, wherein the controller is configured to: access a memory device that includes a plurality of values that associates welding process type (the limitation “a memory device that includes a plurality of values that associates welding process type” taught by Kooken et al. (US 2015/0014290 A1)  already) with corresponding fan speeds (assigned a different fan speed for operation, Fig 1, [0018]); and determine the operating fan speed control the speed of the fan, [0015]) by looking up the identified welding parameter in the memory device (the limitation “the identified welding process type in the memory device” taught by Kooken et al. (US 2015/0014290 A1) already); 
Claim 4, wherein the controller is configured to: calculate a value associated with at least two welding process type (the limitation “calculate a value associated with at least two welding process type” taught by Kooken et al. (US 2015/0014290 A1) already); and determine the operating fan speed by looking up the value in the plurality of values (control can be implemented using a state table or look-up table control method, [0018]); 
Claim 5, wherein the controller is configured to: receive a temperature measurement from a sensor (sensors S1 and S2… uses the temperature signal from the processor, Fig 1, [0015]) in addition to identifying the welding process type (the Kooken et al. (US 2015/0014290 A1) already); compare the temperature measurement to a threshold temperature (to the temperature signal processor 111, Fig 1, [0015]); and determine whether the temperature measurement exceeds the threshold temperature (detected temperatures reach a predetermined threshold value, [0020]); 
Claim 6, wherein the controller is further configured to output a fan speed control signal (to control the speed of the motor 115 and thus the fan 117, Fig 1, [0015]) to operate the fan at a maximum speed when the temperature measurement exceeds the threshold temperature (control of the fan speed occurs after the detected temperature reaches a predetermined threshold value, [0020]- to reached the maximum speed), thereby overriding the operating fan speed of the multiple fan speeds based on the welding process type (the limitation “based on the welding process type” taught by Kooken et al. (US 2015/0014290 A1) already); 
Claim 11, wherein the controller is configured to: access a memory that includes a list associating welding process type with an output of the welding-type power supply (the limitation “access a memory that includes a list associating welding process type with an output of the welding-type power supply” taught by Kooken et al. (US 2015/0014290 A1) already); determine a thermal model of the welding-type power supply based on the output (a regulated circuit 103, an output circuit 105, Fig 1, [0011], the thermal model of the power supply is based on the output power requirement to a load, [0005]); and output a fan control signal to control the fan based on the thermal model (based on the sensed heat from sensors S1 and S2, Fig 1, [0015]); 
Claim 12, wherein the controller is configured to output a fan control signal (a specific fan speed control signal, [0029]) to control the fan in one of a discrete fan speed or a continuous fan speed (a different rotational speed control signal based on each detected difference in sensed temperature, Claim 7, [0032]); 
Claim 13, further comprising a housing (a housing 201, Fig 2, [0027]) having a wind tunnel (the body of housing 201 is a wind tunnel, Fig 2), the fan being located at a first end of the wind tunnel to initiate movement of environmental air through the wind tunnel (having louvers 203 to allow for the flow of air to the fan 117, Figs 1-2, [0027]) to cool a plurality of components within the housing of the power supply (Title: cooling fan in welding or cutting system, Abstract: a welding or cutting power system). 

Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kooken et al. (US 2015/0014290 A1) in view of Kooken et al. (US 2013/0112367 A1) as applied to Claim 1, further in view of Werle et al. (US 2010/0308782 A1). 
Regarding Claims 7-8, Kooken et al. (US 2015/0014290 A1) in view of Kooken et al. (US 2013/0112367 A1) disclose the invention substantially as claimed and as discussed above; except Claim 7, further comprising a switched mode power supply configured to power the fan, the controller configured to control the switched mode power supply to vary the operating fan peed of the fan based on the welding process type.  Claim 8, wherein the controller is configured to vary pulse width modulation (PWM) of a fan speed control signal to control the fan speed based on the welding process type.
Werle et al. teach a switched mode power supply (the power supply is used as a de welder, [0016]; Pre-regulator 20 includes a buck switch 60, a boost switch 62, [0017]), the controller configured to control the switched mode power supply based on the welding process type (the limitation “based on the welding process type” taught by Kooken et al. (US 2015/0014290 A1) already); Claim 8, wherein a controller (buck-boost controller 100, Fig 2, [0017]) is configured to vary pulse width modulation (PWM) of a control signal (a PWM splitter to receive the master pulse-width-modulated signal and provide a signal to control a switch, [0004]) to control the output based on the welding process type (the limitation “based on the welding process type” taught by Kooken et al. (US 2015/0014290 A1) already).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kooken et al. (US 2015/0014290 A1) in view of Kooken et al. (US 2013/0112367 A1) with Werle’s further teaching of Claim 7, further comprising a switched mode power supply configured to power the fan, the controller configured to control the switched mode power supply to vary the operating fan peed of the fan based on the welding parameter.  Claim 8, wherein the controller is configured to vary pulse width modulation (PWM) of a fan speed control signal to control the fan speed based on the welding parameter; because Werle teaches, in Para. [0003], for the purpose of providing a control system of a welding power supply in order to maintain the input voltage to the inverter section with a fixed level. 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kooken et al. (US 2015/0014290 A1) in view of Kooken et al. (US 2013/0112367 A1) as applied to Claim 1, further in view of Roy (US 2014/0366721 A1).
Regarding Claim 10, Kooken et al. (US 2015/0014290 A1) in view of Kooken et al. (US 2013/0112367 A1) teach the invention substantially as claimed and as discussed above; and Kooken et al. (US 2013/0112367 A1) further teaches wherein the controller is configured to output a fan speed control signal to activate the fan (emits a different rotational speed control signal, Claim 7, [0032]) and pre-cool the welding-type power supply (monitor the detected temperature… controller 109 can cause the system 100 to be shut off- to cool down the power supply before outputting welding-type power, see [0025]) based on a given welding process type selection (the limitation “a given welding process type selection” taught by Kooken et al. (US 2015/0014290 A1) already);
Kooken et al. (US 2015/0014290 A1) in view of Kooken et al. (US 2013/0112367 A1) teach the invention substantially as claimed and as discussed above; except to activate the fan in advance of a welding operation and pre-cool the welding-type power supply before outputting welding-type power during the welding operation.
Roy teaches to activate a fan in advance of a welding operation (starting the fan motor 510 … before the welding processing begins, [0040]) and pre-cool components before outputting welding-type power during the welding operation (starting the fan motor 510 either before the welding processing begins, when the welding process 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kooken et al. (US 2015/0014290 A1) in view of Kooken et al. (US 2013/0112367 A1) with Roy’s further teaching of wherein the controller is configured to output a fan speed control signal to activate the fan advance of a welding operation and pre-cool the welding-type power supply before outputting welding-type power during the welding operation because Roy teaches, in Para. [0039], of providing a methods for controlling the fan motor for ventilation of welding smoke purpose during process (Abstract, [0015]).  

Claims 14-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al. (US 2006/0043082 A1) in view of Kooken et al. (US 2013/0112367 A1).  
Regarding Independent Claim 14, Martin et al. disclose a non-transitory machine readable storage device (a memory module 13, [0026]) comprising machine readable instructions which, when executed, cause a control circuit (the control circuit of electronic central control unit 11, Fig 1, [0021]) of a welding-type power supply (electric power unit 3, power converter 8, Fig 1, [0016, 0018]) to: identify a welding process type (TIG, MIG, MAG… the electric power unit of welding machines of the above type… as a function of demand by the welding process being performer [0003-0004]. Clearly, one of ordinary skill in the art knows the non-transitory machine readable storage device- 
Martin et al. disclose the invention substantially as claimed and as discussed above; except determine a fan speed of a multiple speed fan based on the welding processing type; and output a first fan speed control signal to the multiple speed fan to operate at a first fan speed in response to a determination of a first welding process type; and output a second fan speed control signal to the multiple speed fan to operate at a second fan speed in response to a determination of a second welding process type. 
Kooken et al. teach determine a fan speed (cooing fan 117, Fig 1, [0013]) of a multiple speed fan (control the speed of the fan, [0015]) based on the welding processing type (the limitation “based on the welding process type” taught by Martin already); and output a first fan speed control signal (a fan controller controls a rotational speed of the fan, [0005]) to the multiple speed fan to operate at a first fan speed in response to a determination of a first welding process type (the limitation “in response to a determination of a first welding process type” taught by Martin already); and output a second fan speed control signal (a fan controller controls a rotational speed of the fan, [0005]) to the multiple speed fan to operate at a second fan speed in response to a determination of a second welding process type (the limitation “in response to a determination of a second welding process type” taught by Martin already). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Martin with Kooken’s further teaching of determine a fan speed of a multiple speed fan based on the welding processing type; and output a first fan speed control signal to the multiple speed fan to operate at a first Kooken teaches, in Abstract, of providing a welding system includes a fan controller that controls a rotational speed of the fan based on at least the temperature feedback signal for operational convenience.
Regarding Claims 15-18, Martin in view of Kooken teaches the invention as claimed and as discussed above, and Martin further teaches Claim 15, cause the control circuit to: access a memory device (a memory module 13, [0026]) that includes a plurality of values that associates welding parameters (operating specifications of various commercial connecting cable 4, torch 2 and/or gun 2 models, [0026]); 
Kooken et al. further teach Claim 15, a control circuit to: access a memory device that includes a plurality of values that associates welding parameters (the limitation “a control circuit to: access a memory device that includes a plurality of values  that associates welding parameters” taught by Martin already) with corresponding fan speeds (assigned a different fan speed for operation, Fig 1, [0018]); and determine the fan speed (predetermined and divided into a plurality of equal temperature ranges …assigned a different fan speed for operation, [0018]) by looking up the welding process type in the memory device (the limitation “looking up the welding process type in the memory device” taught by Martin already); Claim 16, wherein the instructions, when executed, cause the control circuit to: receive a temperature measurement from a sensor (sensors S1 and S2, Fig 1, [0015]); and identify a state of operation for the multiple speed fan based on the welding process type (the limitation “based on the Martin already) and a temperature measurement (detected temperatures reach a predetermined threshold value, [0020]), the state being selected from an idle state, an intermediate state, a maximum state, or an over-temperature state (control of the fan speed occurs after the detected temperature reaches a predetermined threshold value, [0020]); Claim 17, wherein the instructions, when executed, cause the control circuit (controller 109 and fan controller 113, Fig 1, [0012, 0013]) to: output a minimum fan speed control signal in the idle state; output a control signal (emits a different rotational speed control signal, Claim 7, [0032]) that ranges between a minimum and maximum fan speed in the intermediate state; and output a maximum fan speed in the maximum state and the over-temperature state (control of the fan speed occurs after the detected temperature reaches a predetermined threshold value, [0020]- to reached the maximum speed); Claim 18, wherein the instructions, when executed, cause the control circuit (controller 109 and fan controller 113, Fig 1, [0012, 0013]) to: identify the idle state based on the welding-type power supply being activated and no welding process type being identified (based on the sensed heat from sensors S1 and S2, 109 and 113 identify the idle state based on the welding-type power supply being activated and no welding process type being identified, Fig 1 [0015]); identify the intermediate state based on the determined welding process type (the limitation “based on the determined welding process type” taught by Martin already) and the temperature measurement being below a first predetermined temperature level (detected temperatures reach a predetermined threshold value, [0020]); identify the maximum state (a maximum threshold value, [0025]) based on the determined welding process type (the limitation “based on the determined welding Martin already) and the temperature measurement exceeding the first predetermined temperature level (the maximum threshold value have a temperature level exceeding the first predetermined temperature level); and identify the over-temperature state based on the temperature measurement exceeding a second predetermined temperature level (detected temperature exceeds a maximum threshold value, [0025]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Martin with Kooken’s further teaching of the limitation under Claims 15-18; because Kooken teaches, in Abstract, of providing a welding system includes a fan controller that controls a rotational speed of the fan based on at least the temperature feedback signal for operational convenience.

Claims 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al. (US 2006/0043082 A1) in view of Kooken et al. (US 2013/0112367 A1) and Borowy et al. (US 2008/0061047 A1).
Regarding Independent Claim 19 Martin et al. disclose a method comprising:
identifying, by a controller (electronic central control unit 11, Fig 1, [0021]), a welding process type (TIG, MIG, MAG… the electric power unit of welding machines of the above type… as a function of demand by the welding process being performer [0003-0004]) of a welding-type power supply (electric power unit 3, power converter 8, Fig 1, [0016, 0018]. Clearly, one of ordinary skill in the art knows any method can identifying, by a controller (controlled by any operator) a welding process type of a welding-type power supply); where the welding process type comprises one of tungsten 
accessing, by the controller, a memory device (a memory module 13, [0026]) that includes a plurality of values that associates welding process types (operating specifications of various commercial connecting cable 4, torch 2 and/or gun 2 models, [0026]. Clearly, one of ordinary skill in the art knows the memory device - which is a memory nodule 13 under [0026], can includes a plurality of values that associates welding process type as claimed); and
determining, by the controller, a specific output (voltage and current values varying in real time as a function of demand by the welding process being performed, [0018]) by looking up the identified welding process type in the memory device (see details in [0026]. Clearly, one of ordinary skill in the art knows the memory device can store the identified welding process type in a lookup table);
Martin et al. disclose the invention substantially as claimed and as discussed above; except accessing, by the controller, the memory device that includes a plurality of values that associates welding process types with corresponding fan speeds of a multiple speed fan; and determining, by the controller, a fan speed by looking up the identified welding process type in the memory device; output a first fan speed control signal to the multiple speed fan to operate at a first fan speed in response to a determination of a TIG, MIG, or GMAW welding process type; and output a second fan speed control signal to the multiple speed fan to operate at a second fan speed in response to a determination of a plasma cutting welding process type. 
Kooken et al. teach accessing, by a controller (controller 109 and fan controller 113, Fig 1, [0012, 0013]), a memory device (a state table or look-up table, [0018]) that includes a plurality of values that associates welding process types (the limitation “a plurality of values that associates welding process types” taught by Martin already) with corresponding fan speeds of a multiple speed fan (predetermined and divided into a plurality of equal temperature ranges …assigned a different fan speed for operation, [0018]); and determining, by the controller, a fan speed  (predetermined and divided into a plurality of equal temperature ranges …assigned a different fan speed for operation, [0018]) by looking up the identified welding process types (“the identified welding process types” taught by Martin already) in the memory device (control can be implemented using a state table or look-up table control method, [0018]); 
output a first fan speed control signal (a fan controller controls a rotational speed of the fan, [0005]) to the multiple speed fan to operate at a first fan speed in response to a determination of a TIG, MIG, or GMAW welding process type (the limitation “in response to a determination of a TIG, MIG, or GMAW welding process type” taught by Martin already; see TIG- Tungsten Inert Gas, in [0003]); and output a second fan speed control signal (a fan controller controls a rotational speed of the fan, [0005]) to the multiple speed fan to operate at a second fan speed in response to a determination of a welding process type (the limitation “in response to a determination of a welding process type” taught by Martin already; see TIG- Tungsten Inert Gas, in [0003]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Martin with Kooken’s further teaching of accessing, by the controller, the memory device that includes a plurality of values that Kooken teaches, in Abstract, of providing a welding system includes a fan controller that controls a rotational speed of the fan based on at least the temperature feedback signal for operational convenience.
Martin et al. in view of Kooken et al. the invention substantially as claimed and as discussed above; except the output of the second fan speed control signal is in response to a determination of a plasma cutting welding process type.
Borowy et al. teach a welding process type of a welding-type power supply (welding-type power supplies, [0003]; power supply 10, Figs 1-4, [0037]) is a plasma cutting welding process type (power supply provides power to… plasma cutting system, [0037]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Martin in view of Kooken with Borowy’s further teaching of a second fan speed control signal to the multiple speed fan to operate at a second fan speed (the limitation “a second fan speed control signal to the multiple speed fan to operate at a second fan speed” taught by Martin in view of Kooken already) in response to a determination of a plasma cutting welding process type; because Borowy teaches, in [0004], of providing an improved power supply .
Response to Arguments
Applicant’s arguments with respect to Claims 1-19 have been considered but are moot in view of the new ground(s) of rejection presented in this Office Action as stated above. 
Applicant's amendment on Claim 1 necessitated the new ground(s) of rejection presented in this Office action.
A. The applicant's argument on Remarks page 9 regarding Claim 14, namely “Claim 14 recites, "A non-transitory machine readable storage device comprising machine readable instructions which, when executed, cause a control circuit of a welding-type power supply to: identify a welding process type of the welding-type power supply; determine a fan speed of a multiple speed fan based on the welding process type; and output a first fan speed control signal to the multiple speed fan to operate at a first fan speed in response to a determination of a first welding process type; and output a second fan speed control signal to the multiple speed fan to operate at a second fan speed in response to a determination of a second welding process type." See, e.g., paragraphs 18, 23, 27-29 and 33 of the subject application. For at least the reasons provided with respect to claim 1, and for specific elements recited in the claim, Martin in view of Kooken fails to disclose or suggest the instructions recited in claim 14. Moreover, the addition of Werle, Roy and/or Borowy fails to make up for the deficiencies of Martin and Kooken with respect to claim 14. Therefore, the combination of Martin in view of Kooken does not support a prima facie case of obviousness against claim 14. 
The examiner’s response: The combination of Martin et al. (US 2006/0043082 A1) in view of Kooken et al. (US 2013/0112367 A1) teach exactly a non-transitory machine readable storage device comprising machine readable instructions as claimed, fully discloses all the recited limitations of Claim 14 as set forth in this office action shown above.  Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim (MPEP 2173.05(q)). Therefore, the examiner maintains the rejection.  
B. The applicant's argument on Remarks page 10 regarding Claim 19, namely “Claim 14 recites, "A method comprising: identifying, by a controller, a welding process type of a welding-type power supply, wherein the welding process type comprises one of tungsten inert gas (TIG) welding, metal inert gas (MIG) welding, gas metal arc welding (GMA W), plasma cutting, or induction heating; accessing, by the controller, a memory device that includes a plurality of values that associates welding process types with corresponding fan speeds of a multiple speed fan; determining, by the controller, a fan speed by looking up the identified welding process type in the memory device; output a first fan speed control signal to the multiple speed fan to operate at a first fan speed in response to a determination of a TIG, MIG, or GMAW welding process type; deficiencies of Martin and Kooken with respect to claim 19. Therefore, the combination of Martin in view of Kooken does not support a prima facie case of obviousness against claim 19. Thus, claim 19 is patentable over the cited references. Withdrawal of these rejections is respectfully requested”.
The examiner’s response: It is unclear about the following argument: “Claim 14 recites, "A method comprising: identifying, by a controller, a welding process type of a welding-type power supply, wherein the welding process type comprises one of tungsten inert gas (TIG) welding, metal inert gas (MIG) welding, gas metal arc welding (GMA W), plasma cutting, or induction heating; accessing, by the controller, a memory device that includes a plurality of values that associates welding process types with corresponding fan speeds of a multiple speed fan; determining, by the controller, a fan speed by looking up the identified welding process type in the memory device; output a first fan speed control signal to the multiple speed fan to operate at a first fan speed in response to a determination of a TIG, MIG, or GMAW welding process type; and output a second fan speed control signal to the multiple speed fan to operate at a second fan speed in response to a determination of a plasma cutting welding process type."; Claim 14 do not including the limitation as the applicant argued.

Martin et al. (US 2006/0043082 A1) in view of Kooken et al. (US 2013/0112367 A1) and Borowy et al. (US 2008/0061047 A1) teach exactly a method as claimed, fully discloses all the recited limitations of Claim 19 as set forth in this office action shown above.  Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim (MPEP 2173.05(q)). Therefore, the examiner maintains the rejection.
During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)”.  “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention” (MPEP 2173.01(I)).
Conclusion
Applicant amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761